Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments

Applicant's After-final Consideration filed on 03/08/2021 has been entered. The finality of previous rejections has been withdrawn in view of applicant’s remarks on the finality of the previous rejection filed on 01/08/2021, and the prosecution has been re-opened. Claims 1-20 are currently under examination on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al (US 2003/0202137, ‘137 hereafter).
Regarding claims 1-4 and 6-11, ‘137 discloses a liquid crystal device having an interior region and surrounded by an exterior region with electrical components in the interior region, a transparent member between interior region and exterior region (Fig 6(a)-6(d), layer 2, low refractive index layer), a polymer layer on an inner surface of the transparent member facing the interior region (Fig (6(a)-6(d), layer 1, high refractive index layer),  and light-scattering particles in the polymer layer, wherein each of the light-scattering particles comprises a core of inorganic dielectric being titanium dioxide and an inorganic dielectric coating being an aluminum oxide or transition metal oxides  with a thickness meets the present claimed range (Figs 6(a)-6(d), Fig.17, [0037], [0055], [0059]-[0067], [0131]-[0153], [0519, TTO-55B, thickness can be estimate from [0138] and [0144]), and the particle size is most  preferably 10-80 nm ([0144]). 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claims 1 -4, but would be allowable if rewritten in an independent form including all of the limitations of the base claim and any intervening claims. The reason for the allowance is that the prior art of record does not specifically disclose or fairly suggest a light scattering particle having a discontinuous second aluminum oxide coating with a thickness of less than 5 nm. Claims 12-16 are allowable for the prior art of record fails to teach or fairly suggests an electronic device comprising a polymer layer having the core/shell particles with 4-layer shell. Claims 19 and 20 are allowable for the prior art of record fails to teach 

Response to Arguments
Applicant's arguments filed on 03/08/2021 have been fully considered but they are not persuasive.
Applicant argues that the cited reference teaches an anti-reflection film which should be formed on the exterior of transparent support 3, however, it is noted that the anti-reflection film is a multi-layered structure wherein the low-refractive index layer (Layer 2 as in Fig 6(a)-6(d)) reads upon instantly claimed transparent member and the high refractive index layer (Layer 1 as in Fig 6(a)-6(d)) reads upon polymer layer having light scattering particles, which is on the inner surface of the transparent member facing the interior region of the electronic device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782